United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               December 17, 2009


                                      Before

                            FRANK H. EASTERBROOK , Chief Judge

                            JOHN L. C OFFEY, Circuit Judge

                            JOEL M. FLAUM , Circuit Judge


 No. 09-3213                                                 Appeal from the United
                                                             States District Court for the
 UNITED STATES OF AMERICA,                                   Southern District of Illinois.
     Plaintiff-Appellee,
                                                             No. 99 CR 40026-JPG
             v.                                              J. Phil Gilbert, Judge.

 WILLIAM L. C URTIS,
     Defendant-Appellant.


                                       Order

      The order in this case issued on December 14, 2009, is amended as follows:

      Page 2, first paragraph, third line from bottom: “since the Curtis’s
sentencing” should read “since Curtis’s sentencing”.